By the Court, McKinstry, J.:
Wells, Fargo & Co. having offered a reward for the “ arrest and conviction” of the robbers of their treasure-box at Buckeye, Starling, one of the interveners, who was the acting agent of Wells, Fargo & Co. at Nord, telegraphed to their agent at Sacramento:
“ A very suspicious character bought a ticket at this office this morning for Sacramento by train No. 12. There are parties here that know him, and say they are satisfied he was connected with the stage robbery north of Bedding. He served one term in the State Prison. Circumstances point very strongly toward him. The conductor was posted on him. I am told that Mr. Ben. Harris would recognize him.”
*221Neither of the interveners performed any further act with reference to the arrest or conviction, nor does the transcript show that any notice was given Wells, Fargo & Co. that either of the interveners claimed any portion of the reward, until after the conviction of the robbers.
The right to recover a reward advertised must depend upon the particular circumstances of each case. The claimant must prove, however, that he has substantially performed the service proposed in the advertisement. (Besse v. Dyer, 9 Allen, 151.)
Our attention has been called to no case where it has been held that the communication to the party injured of the suspicions of the informant that a certain person was guilty, or a statement that others were satisfied of his guilt, and that “circumstances pointed strongly toward him,” was of itself alone such substantial performance as earned the reward. In Besse v. Dyer, the plaintiff had not only given the defendant such information as had enabled the latter to recover the property stolen and to bring about the conviction of the thief, but had claimed the reward when he gave the information, and had indicated—as the court intimates —his readiness to assist further, and to assume any responsibility involved in his action.
The record does not distinctly show what information Starling had received in respect to a participation in the crime by the person whom he suspected. It sufficiently appears, however, that he did not rely upon his information and informer, to such an extent that he attempted personally to make the arrest, or to secure an officer to make it. The telegram cannot be said to indicate more than that Starling was desirous of discharging a moral duty which he owed his employers by placing before them his suspicions, so as to enable them, upon further inquiry, to determine whether they would proceed to the arrest. Starling did not take the responsibility of declaring that he had such information to communicate as would justify the arrest, nor does the case show that he or his co-intervener had such information.
It was said by the Vice Chancellor, in The President of the *222City Bank v. Bangs and Others (2 Edw. Ch. R. 95): “The criterion for determining to whom the reward belongs is this: who is the person who has acquired a knowledge of the facts necessary to a detection or discovery of the thing stolen or lost, and has imparted such knowledge with the intent and for the purpose of bringing about a recovery or restoration of the property, taking upon himself the risks and consequences of a failure, and acting with a view to the reward, if his suspicions and disclosures are well founded and successful.”
When the information imparted has reference to the guilty person only, a rule analogous to that above cited should obtain. In the case now before us the court below seems to have held that the communication by Starling was not made in view of the reward; that he only intended to communicate his suspicions to the agent at Sacramento, leaving him to act as he thought proper; that he did not intend to participate further in the matter, nor to assume any responsibility in case he was mistaken in the object of his suspicion. We cannot say the court erred in coming to this conclusion, and we think the conclusion accords with the judgment.
Judgment and order affirmed.